DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-11 have been amended.  Claim 12 is new.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as an apparatus (claims 1-12).  Accordingly, claims 1-12 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.

Claim 1:
A medical treatment plan support comprising: 
generate a plurality of medical treatment plans including combinations of medical treatment actions associated with symptoms of the patient and a plurality of medical institutions capable of providing the medical treatment actions, based on patient information including symptom information of the patient and indicating a state of the patient and medical institution information regarding the medical institutions, including information on particular medical treatment actions to be provided by each of the plurality of medical institutions; and 
cause a display to display the medical treatment plans in a comparable manner.

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a medical treatment plan for a patient are managing personal behaviors.  For instance, a physician can use the generated plan to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving patient information from the patient, generating and displaying a treatment plan can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A medical treatment plan support apparatus comprising: 
processing circuitry configured to: 
generate a plurality of medical treatment plans including combinations of medical treatment actions associated with symptoms of the patient and a plurality of medical institutions capable of providing the medical treatment actions, based on patient information including symptom information of the patient and indicating a state of the patient and medical institution information regarding the medical institutions, including information on particular medical treatment actions to be provided by each of the plurality of medical institutions; and 
cause a hardware display device to display the medical treatment plans in a comparable manner.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment plan for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: The claim recites wherein the processing circuitry is further configured to cause the hardware display device to display each of the medical treatment plans in association with one or more evaluation indexes, which is a method of organizing human activity, such as personal behaviors.
Claim 3: The claim recites wherein the medical institution information is information including past medical treatment results in each of the medical institutions, and information indicating effects of past medical treatments in each of the medical institutions, the evaluation index is estimation results of effects of medical treatments of each of the medical treatment plans for the patient, and the processing circuitry is further configured to estimate the effects of the medical treatments for the patient for each of the medical treatment plans based on the medical institution information, and cause the hardware display device to display the medical treatment plans in association with the estimation results of the effects of each of the medical treatment plans for the patient, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 4: The claim recites wherein the medical institution information further includes cost pertaining to medical treatment actions in each of the medical institutions, and information on income received with each of the medical institutions in accordance with the medical treatment actions, the evaluation index is total balance of the medical institutions included in each of the medical treatment plans, and the processing circuitry is further configured to calculate the total balance on the medical institution information, and cause the hardware display device to display the medical treatment plans in association with the total balance of the medical institutions included in each of the medical treatment plans, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 5: The claim recites wherein the processing circuitry is further configured to sort display order of the medical treatment plans based on the estimation results of the effects of medical treatments for the patient, a length of a medical treatment period, a number of medical institutions included in a combination, the total balance of the medical institutions, or a balance of one medical institution included in the medical institutions of each of the medical treatment plans, in accordance with an operation of an operator, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 6: The claim recites wherein the medical institution information includes medical resource information regarding medical resources of each of the medical institutions, and the processing circuitry is further configured to estimate whether an acceptance of the patient is possible or impossible in each of the medical institutions included in each of the medical treatment plans, based on the medical resource information, and cause the hardware display device to display information indicating whether the acceptance of the patient is possible or impossible in each of the medical institutions, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 7: The claim recites wherein, when acceptance of the patient is impossible in one of the medical institutions, the processing circuitry is further configured to cause the hardware display device to display a reason why acceptance is impossible in the medical institution., which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 8: The claim recites wherein the processing circuitry is further configured to determine whether each of the medical treatment plans is covered by insurance, based on insurance information about medical insurance of the patient, and cause the hardware display device to display the medical treatment plans in association with whether each of the medical treatment plans is covered by insurance, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 9:  The claim recites wherein the processing circuitry is further configured to determine whether each of the medical treatment plans is covered by insurance, based on insurance information about medical insurance of the patient, cause the hardware display device to display, of the medical treatment plans, one or more medical treatment plans that are covered by the medical insurance of the patient, and cause the hardware display device not to display, of the medical treatment plans, any medical treatment plan that is uncovered by the medical insurance of the patient, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 10:  The claim recites wherein the processing circuitry is further configured to calculate an out-of-pocket payment of the patient for each of the medical treatment plans, based on insurance information about medical insurance of the patient, and cause the hardware display device to display the medical treatment plans in association with the out-of-pocket payments of the patient, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 11: The claim recites wherein the insurance information includes information in which a medical institution covered by insurance is associated with each type of medical insurance offered by each insurance provider, and the processing circuitry is further configured to cause the hardware display device to display, of the medical institutions included in the medical treatment plans, a medical institution that is covered by insurance and a medical institution that is uncovered by insurance in a distinguishable manner, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 12:  The claim recites wherein the processing circuitry is further configured to receive selection of a particular plan of the displayed medical treatment plans via a user operation in a graphical user interface, and in response, display details of the medical treatment actions of the particular plan, including reasons why the acceptance of the particular plan is not possible, which is a method of organizing human activity, such as personal behaviors.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining a treatment plan for a patient, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers/processors as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-12, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-12, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-12
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The 35 U.S.C. 102 rejection of claims 1-12 is hereby withdrawn pursuant to the amendments filed on 6/28/2022.

Response to Arguments
5.	Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Applicant’s remarks will be addressed herein below.

A.	Applicant argues that the present claims are not directed to an abstract idea and are incorporated into a practical application.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as concepts performed in the human mind and certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (displaying a medical treatment plan in a comparable manner) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e. a display and a graphical user interface, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above).
 	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. individuals, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  
Applicant argues that Example 40 is analogous to claim 1.  However, claim 1 is not in any way similar to Example 40.  Claim 1 is merely collecting data and displaying it.  The claim set forth in Example 40 was collecting data, comparing and then collecting additional data for further comparison and analysis.
	With regard to claim 12, applicant fails to point out is that the manipulation of the display of data is caused by user input.  Therefore, this claim does not amount to significantly more than the judicial exception
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.
B.	The 35 U.S.C. 102 rejection of claims 1-12 is hereby withdrawn pursuant to the amendments filed on 6/28/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Patient Treatment Recommendations Based on Medical Records and Exogenous Information (US 20180060494 A1) teaches implementing a patient health management system. The mechanisms analyze a patient electronic medical record (EMR) for an identified patient to identify a medical condition associated with the patient and identify, based on the results of the analysis, one or more exogenous data parameters associated with the medical condition. The exogenous data parameters are parameters specifying conditions outside the patient's body that affect the health of the patient with regard to the medical condition. The mechanisms retrieve exogenous data, corresponding to the exogenous data parameters, from one or more exogenous data sources and generate a health management plan for the patient based on the exogenous data. The health management plan comprises actions to be performed or not performed by the patient to thereby minimize effects of exogenous conditions, corresponding to the exogenous data parameters, on the health of the patient with regard to the medical condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362. The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626